DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office is in response to the communication filed on .10/16/2018
Claims 1-20 are pending.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-5 , 11, 13-15, 16, and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allgaier U.S. Patent Application Publication No. 2013/0297544[herein after Allgaier].
As per claim 1, 11 and 16 Allgaier  discloses a computer-implemented method comprising: 
receiving, at a case-based reasoning service and from a client, a problem description of a problem(see par. 0051, 0052, inputting new problem description); 
receiving, at the case-based reasoning service and from the client, a solution description for a solution to the problem(see par. 0052); 
generating, by the case-based reasoning service, case metadata for a case that defines the problem and the solution(see par. 0145, 0169); 
storing, by the case-based reasoning service, the problem description, the solution description, and the case metadata in a cases repository associating solutions with problems(see par. 0215); 
receiving, at the case-based reasoning service and from the client, a new problem(see par. 0173); 
performing an automated analysis of the new problem and comparison of the new problem with existing solutions in the cases repository to identify solutions matching the new problem(see par. 0145, and an adapted customization solution 812, 0222); and 
providing, by the case-based reasoning service and to the client, a new solution description based on a match between the new problem description and the problem description and using the problem solution(see par. 0133). 
Allgaier  discloses the computer-implemented method of claim 2, wherein providing the new solution description includes identifying, from the cases repository, at least one solution associated with at least one problem having a problem description matching a new problem description of the new problem(see par. 0062, 0144). 

as per claim 4, 14 and 19 Allgaier discloses  The computer-implemented method of claim 1, wherein the case metadata includes case owner information, case creation and modification dates, and relationships to other cases(see par. 0083, 0175(case modification) , 0156(case creation)case metadata 302 provides metadata that describes categories for an integration case). 

as per claims 5, 15 and 20 Allgaier discloses the computer-implemented method of claim 1, wherein the problem description, the solution description, the new problem description, and the new solution description are sent through an application programming interface (API) used by a client accessing the case-based reasoning service through the cloud(see par. 0223 , 0199)..




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2, 12, 17,  6,  8 are rejected under 35 U.S.C. 103 as being unpatentable over Allgaier in view of Ronnewinkel; Christopher U.S. Patent Application Publication No. 2007/0094217[hereinafter Ronnewinkel].
As per claim 2, 12 and 17 Allgaier discloses substantial features of the claimed invention as discussed above with respect to claim1, 
Allgaier does not explicitly disclose he computer-implemented method of claim 1, wherein the problem description includes one or more of a vector of problem attributes and problem text, and wherein the solution description includes one or more of a vector of solution attributes and solution text(see par. 0039, 0040).Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teaching of Ronnewinke into the system of  Allgaier because the vector of problem represent the customer problem description and 

As per claim 6, Ronnewinke discloses the computer-implemented method of Claim 1, further comprising:  receiving at the case-based reasoning service and from the client, updates to the solution description for the case; and updating, by the case-based reasoning service, the solution description for the case in the cases repository(see par. 0068, 0076). 

As per claim 8, Ronnewinke The computer-implemented method of claim 1, further comprising: receiving, at the case-based reasoning service and from the client, feedback (auto-suggested response ) associated with the new solution description; and updating, by the case-based reasoning service and using the feedback, statistics about that new solution description(see par. 0068, 0079). 



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Allgaier in view of Beniaminy et al. U.S. Patent Application Publication No. 2004/0044542 [hereinafter Beniaminy].

As per claim 7, Allgaier discloses substantial features of the claimed invention as discussed above with respect to claim 1, 

Beniaminy discloses system for analyzing business risk from event information by using case-based reasoning receiving, at the case-based reasoning service and from the client, a share authorization for the case and updating, by the case-based reasoning service, the cases repository to make the case accessible by other clients(see par. 0019, 0206, where  utilizes case-based reasoning based on  sharing case ).  Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teaching of Beniaminy into the system of Allgaier thereby enabling users to share expertise, knowledge contributed and subsequent cases solved by such knowledge are tracked by each expert, as a tool for performance monitoring and incentive generation.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456